Cite as: 593 U. S. ____ (2021)             1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
  ERNEST JOHNSON v. ANNE L. PRECYTHE, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
               No. 20–287.   Decided May 24, 2021

  The petition for a writ of certiorari is denied.
  JUSTICE BREYER, dissenting from the denial of certiorari.
  I join JUSTICE SOTOMAYOR’s dissent. The Eighth Circuit
concluded that petitioner Ernest Johnson plausibly claims
that because of a brain tumor operation, the State’s ordi-
nary execution method, lethal injection of pentobarbital, is
cruel. It risks causing him severe and painful seizures. See
954 F. 3d 1098, 1101–1102 (2020); Johnson v. Pre-
cythe, 901 F. 3d 973, 978 (CA8 2018), vacated and re-
manded, 587 U. S. ___ (2019). Johnson seeks relief to ask
instead for what is today a highly unusual method of exe-
cution, namely, execution by firing squad, not used in Mis-
souri since 1864 (nor in any State but one since 1913). See
Death Penalty Information Center, Methods of Execution
(2021),     https://www.deathpenaltyinfo.org/executions/
methods-of-execution; id., Executions in the U. S. 1608–
2002: The ESPY File, Executions by Date 255 (Apr. 10,
2019), https://files.deathpenaltyinfo.org/legacy/documents/
ESPYyear.pdf. In other words, he asks that the courts de-
cide between an execution that is “cruel” and one that is
“unusual.”
  For the reasons JUSTICE SOTOMAYOR sets forth, I believe
the courts should resolve the merits of Johnson’s claim. Un-
der the governing majority opinion in Bucklew v. Precythe,
587 U. S. ___ (2019), and consistent with my dissent in that
case, the Eighth Amendment may not allow Missouri to ex-
ecute Johnson by pentobarbital. See id., at ___–___
(BREYER, J., dissenting) (slip op., at 7–11) (no “ ‘alternative
2                  JOHNSON v. PRECYTHE

                     BREYER, J., dissenting

method’ requirement” where the State’s proposed method
may cause excessive suffering because of a prisoner’s
unique medical condition). I simply add that the difficulty
of resolving this claim, 27 years after the murders, provides
one more example of the special difficulties that the death
penalty, as currently administered, creates for the just ap-
plication of the law. See United States v. Higgs, 592 U. S.
___, ___–___ (2021) (BREYER, J., dissenting) (slip op., at 3–
4); Glossip v. Gross, 576 U. S. 863, 945–946 (2015) (BREYER,
J., dissenting).
                   Cite as: 593 U. S. ____ (2021)              1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
  ERNEST JOHNSON v. ANNE L. PRECYTHE, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
                No. 20–287.   Decided May 24, 2021

   JUSTICE SOTOMAYOR, with whom JUSTICE BREYER and
JUSTICE KAGAN join, dissenting from the denial of certio-
rari.
   Ernest Johnson is a death row inmate in Missouri who
suffers from epilepsy as a result of a brain tumor and dam-
age caused by significant brain surgery. In the operative
complaint he filed in 2016, Johnson alleged that he will ex-
perience excruciating seizures if Missouri executes him by
lethal injection of the drug pentobarbital. Johnson also al-
leged that Missouri should execute him by nitrogen gas in-
stead, a method of execution authorized by state law. In
2018, the Eighth Circuit held that Johnson fully stated a
claim for relief under the Eighth Amendment. Johnson v.
Precythe, 901 F. 3d 973, 978–980.
   Subsequently, in another case, Bucklew v. Precythe, 587
U. S. ___ (2019), this Court held that a State could decline
to use nitrogen gas as an alternative method of execution
because it lacked a “ ‘track record of successful use.’ ” Id., at
___ (slip op., at 22). Bucklew also announced that, to satisfy
the track-record requirement, plaintiffs may look to well-
established methods of execution in other States, even if
they are not authorized in the State seeking to carry out the
relevant execution. Id., at ___ (slip op., at 19). Given this
option, the Court expected “little likelihood” that a plaintiff
who alleges a serious risk of pain, like Johnson, would be
unable to identify an adequate alternative method of execu-
tion. Id., at ___ (slip op., at 20).
   Faced with these changes in the law, Johnson sought to
2                  JOHNSON v. PRECYTHE

                   SOTOMAYOR, J., dissenting

amend his complaint to plead the firing squad as an alter-
native method of execution. Although not authorized in
Missouri, the firing squad has a long history of successful
use. See id., at ___ (slip op., at 13). Indeed, during oral
arguments in Bucklew, Missouri itself suggested the firing
squad as an available alternative.          See id., at ___
(KAVANAUGH, J., concurring) (slip op., at 2). The Eighth
Circuit, however, denied Johnson leave to amend his com-
plaint. See 954 F. 3d 1098, 1103 (2020). In its view, John-
son should have pleaded the firing squad earlier, even be-
fore Bucklew. Given that view, and in the interest of
resolving Johnson’s claim “ ‘fairly and expeditiously,’ ” the
Eighth Circuit closed the case. 954 F. 3d, at 1103 (quoting
Bucklew, 587 U. S., at ___ (majority opinion) (slip op., at
30)).
   The Eighth Circuit’s decision was an abuse of discretion.
Leave to amend a complaint must be granted “when justice
so requires.” Fed. Rule Civ. Proc. 15(a)(2). Justice requires
it here. The Eighth Circuit’s decision punishes Johnson for
failing to anticipate significant changes in the law brought
about by Bucklew. Worse, it ensures that Johnson’s claim
will never be heard on the merits. Missouri is now free to
execute Johnson in a manner that, at this stage of the liti-
gation, we must assume will be akin to torture given his
unique medical condition. To dispose of the case more
quickly, the Eighth Circuit has sacrificed the Eighth
Amendment’s chief concern for preventing cruel and unu-
sual punishment.
   Accordingly, I dissent from the denial of Johnson’s peti-
tion for a writ of certiorari. I would grant Johnson’s peti-
tion, vacate the judgment below, and remand with instruc-
tions that Johnson be given leave to amend.
                            I
                            A
    Johnson’s second amended complaint alleges that he was
                   Cite as: 593 U. S. ____ (2021)              3

                    SOTOMAYOR, J., dissenting

diagnosed with a brain tumor and underwent major sur-
gery in 2008. Although doctors removed roughly one-fifth
of Johnson’s brain tissue, they could not eliminate the tu-
mor. The surgery scarred Johnson’s brain tissue, leaving a
lasting brain defect. The tumor cells, scar tissue, and brain
defect have together caused Johnson to suffer from epi-
lepsy, which produces violent, uncontrollable, and painful
seizures.
   Johnson alleges that, because of his unique medical con-
dition, injecting him with the drug pentobarbital, as Mis-
souri’s lethal injection protocol requires, will create a “ ‘sub-
stantial’ ” risk that he will suffer an extraordinarily painful
seizure. App. to Pet. for Cert. 25a. Pentobarbital is part of
a class of medications known to trigger seizures, even in
those without seizure disorders. See id., at 15a. Pentobar-
bital also has “an anti-[analgesic] effect,” which means that
“it exaggerates pain.” Id., at 27a. As a result, Johnson
claims that executing him using pentobarbital is “ ‘sure or
very likely to’ ” trigger an exceptionally painful seizure and
cause him “ ‘serious and needless pain.’ ” Ibid.
   On the other hand, Johnson alleges that executing him
using nitrogen gas would be painless. Notably, “Missouri
law already permits execution by lethal gas, Mo. Rev. Stat.
§546.720.1, and nitrogen, which is used commonly in weld-
ing and cooking, is easy to obtain.” Id., at 28a. By fitting a
hood or mask over Johnson’s head and administering the
gas, Missouri could induce lethal hypoxia without trigger-
ing Johnson’s seizure disorder. Ibid.
                               B
  Johnson brings an as-applied Eighth Amendment chal-
lenge to Missouri’s lethal injection protocol. Such a claim
has two elements. First, Johnson must allege (and later
prove) that the State’s method of execution poses a “sub-
stantial risk of severe pain.” Glossip v. Gross, 576 U. S. 863,
877 (2015) (internal quotation marks omitted). Second, he
4                   JOHNSON v. PRECYTHE

                    SOTOMAYOR, J., dissenting

must propose an alternative method of execution that is
“feasible” and “readily implemented,” and will “signifi-
cantly reduc[e]” the risk of severe pain. Ibid. (alteration
and internal quotation marks omitted).
   In 2017, the District Court concluded that Johnson had
failed to allege either element adequately. The Eighth Cir-
cuit reversed. 901 F. 3d, at 976. As to the first element, the
Eighth Circuit explained that Johnson had plausibly al-
leged “that a seizure will occur when the State injects pen-
tobarbital and that such a seizure causes severe pain.” Id.,
at 978. As to the second element, the court cited Johnson’s
detailed allegations that “nitrogen gas is readily available
on the open market, could be introduced through a ‘medi-
cally enclosed device to be placed over the mouth or head of
the inmate,’ and would not require construction of a new
facility.” Id., at 979. Under the law at the time, “this [was]
sufficient.” Ibid.
   Missouri sought review in this Court. While Missouri’s
petition was pending, this Court decided Bucklew. In that
case, another death row inmate challenged Missouri’s le-
thal injection protocol under the Eighth Amendment and
proposed nitrogen gas as an alternative. This Court re-
jected the claim. Among other things, this Court concluded
that Missouri had a legitimate reason for declining to use
nitrogen gas because it was “an entirely new method—one
that had never been used to carry out an execution and had
no track record of successful use.” 587 U. S., at ___ (slip op.,
at 22) (internal quotation marks omitted). Even assuming
nitrogen gas was a readily available alternative, this Court
held that Bucklew had failed to prove that nitrogen gas
would significantly reduce a substantial risk of severe pain.
Id., at ___ (slip op., at 23).
   Bucklew also announced an “additional holding” on “a le-
gal issue that had been uncertain.” Id., at ___ (opinion of
KAVANAUGH, J.) (slip op., at 1). Namely, “[a]n inmate seek-
                     Cite as: 593 U. S. ____ (2021)                    5

                       SOTOMAYOR, J., dissenting

ing to identify an alternative method of execution is not lim-
ited to choosing among those presently authorized by a par-
ticular State’s law.” Id., at ___ (majority opinion) (slip op.,
at 19).1 After Bucklew, an alternative method of execution
may be feasible and readily implemented even if it is not
currently legal in the State.
   This Court subsequently vacated the Eighth Circuit’s de-
cision in Johnson’s case and remanded for reconsideration
in light of Bucklew. On remand, the Eighth Circuit recog-
nized that Bucklew changed the law relevant to Johnson’s
claim in at least one respect. Previously, “[t]hat a method
was new could make it more difficult for the prisoner to
meet his burden,” but it “did not foreclose the claim as a
matter of law at the pleading stage.” 954 F. 3d, at 1102.
Bucklew, however, “superseded that reasoning.” 954 F. 3d,
at 1102. In the Eighth Circuit’s view, the novelty of nitro-
gen gas as a method of execution now ruled it out as an al-
ternative. See ibid.
   Johnson asked the Eighth Circuit to remand his case to
the District Court so that he could amend his complaint in
light of Bucklew’s additional ruling that a suitable alterna-
tive method of execution need not be authorized in the
State. On that point, however, the Eighth Circuit con-
cluded that Bucklew did not “constitut[e] an intervening
change in law” warranting leave to amend. 954 F. 3d, at
1103. Instead, the court determined that Johnson should
have known, presumably when he filed his second amended
complaint, that he needed to allege all possible alternative
methods of execution “that he wished to pursue,” whether
——————
   1 Indeed, just a few months after Johnson filed his second amended

complaint, and over a year before this Court decided Bucklew, this Court
allowed to stand a decision that denied an Eighth Amendment claim on
the ground that “Alabama law does not expressly permit execution by
firing squad, and so it cannot be a ‘known and available’ alternative un-
der Glossip.” Arthur v. Dunn, 580 U. S. ___, ___ (2017) (SOTOMAYOR, J.,
dissenting from denial of certiorari) (slip op., at 1).
6                   JOHNSON v. PRECYTHE

                    SOTOMAYOR, J., dissenting

authorized in Missouri or not. Ibid. In support, the Eighth
Circuit relied on McGehee v. Hutchinson, 854 F. 3d 488
(2017) (per curiam) (en banc), in which the court had “first
addressed” whether an alternative method of execution
must be authorized by state law. 954 F. 3d, at 1103. In a
single sentence, and citing no prior Eighth Circuit prece-
dent, McGehee declined to “say that an alternative method
must be authorized by statute or ready to use immediately.”
854 F. 3d, at 493.
    As the Eighth Circuit acknowledged in Johnson’s case,
however, McGehee was decided several months “after John-
son filed his latest amended complaint.” 954 F. 3d, at 1103;
see Second Amended Complaint in No. 2:15–cv–4237, ECF
Doc. 41 (WD Mo.). Thus, it could not have settled the ques-
tion whether an alternative method of execution must be
authorized by state law when Johnson filed his operative
complaint. Nevertheless, the Eighth Circuit attempted to
flip the script, arguing that no binding precedent forbade
Johnson from pleading the firing squad prior to Bucklew.
See 954 F. 3d, at 1103. Then, citing Bucklew’s admonition
that method-of-execution challenges should be resolved
“ ‘fairly and expeditiously,’ ” the Eighth Circuit concluded
that Johnson should not be allowed to amend his complaint.
954 F. 3d, at 1103 (quoting 587 U. S., at ___ (slip op., at 30)).
    Johnson now petitions for a writ of certiorari.
                              II
   The Federal Rules of Civil Procedure mandate that courts
“should freely give leave [to amend] when justice so re-
quires.” Rule 15(a)(2). This Rule reflects the “ ‘principle
that the purpose of pleading is to facilitate a proper decision
on the merits.’ ” Foman v. Davis, 371 U. S. 178, 182 (1962).
“If the underlying facts or circumstances relied upon by a
plaintiff may be a proper subject of relief, he ought to be
afforded an opportunity to test his claim on the merits.”
Ibid. For that reason, denying leave to amend a potentially
                  Cite as: 593 U. S. ____ (2021)              7

                    SOTOMAYOR, J., dissenting

viable claim requires a “justifying reason,” such as “undue
delay, bad faith[,] or dilatory motive on the part of the mo-
vant.” Ibid. Absent such a justification, denying leave to
amend “is not an exercise of discretion; it is merely abuse of
that discretion and inconsistent with the spirit of the Fed-
eral Rules.” Ibid.
   Johnson’s claim plainly may be a proper subject of relief.
On remand, the Eighth Circuit identified just one defect in
Johnson’s allegations: On its reading of Bucklew, nitrogen
gas was no longer a viable alternative method of execution.
Any such defect can be corrected easily. Now that Bucklew
has announced that alternative methods of execution need
not be authorized by state law, Johnson is prepared to al-
lege that he should be executed by firing squad. Unlike ni-
trogen gas, the firing squad has a long track record of suc-
cessful use. See, e.g., Bucklew, 587 U. S., at ___ (slip op., at
13) (describing “traditionally accepted methods of execu-
tion[,] such as . . . the firing squad”). Missouri itself sug-
gested the firing squad as an alternative to nitrogen gas
during oral arguments in Bucklew. See Tr. of Oral Arg. in
Bucklew v. Precythe, O. T. 2018, No. 17–8151, p. 64 (“[I]f
you really thought that he was going to suffer this excruci-
atingly, he has an option available. He can plead all kinds
of alternative methods of execution that are not completely
untested and completely unknown. . . . He can plead firing
squad”).
   Because amendment would not be futile, there must be a
special justification to deny Johnson leave to amend. The
Eighth Circuit offered two: Johnson “had ample oppor-
tunity to allege any alternative method that he wished to
pursue” prior to Bucklew, and giving him a chance to do so
now would be inconsistent with this Court’s instruction
that “ ‘method-of-execution challenges’ ” should be “ ‘re-
solved fairly and expeditiously.’ ” 954 F. 3d, at 1103 (quot-
ing Bucklew, 587 U. S., at ___–___ (slip op., at 29–30)).
   The notion that Johnson had ample opportunity to allege
8                 JOHNSON v. PRECYTHE

                   SOTOMAYOR, J., dissenting

the firing squad rests on a flawed assumption that Johnson
should have anticipated Bucklew. Placing such an impossi-
ble burden on Johnson (a burden that even the Eighth Cir-
cuit failed to meet in 2018) undermines the basic purpose
of our pleading system. Notice pleading is designed to “give
the defendant fair notice of what the claim is and the
grounds upon which it rests.” Erickson v. Pardus, 551 U. S.
89, 93 (2007) (per curiam) (internal quotation marks and el-
lipsis omitted). It is not meant to be “ ‘a game of skill in
which one misstep’ ” prevents a potentially meritorious
claim from being heard. Foman, 371 U. S., at 181. Missouri
has had ample notice of the basis for Johnson’s claim, which
fully satisfied the pleading standard prior to Bucklew, as
the Eighth Circuit itself acknowledged. Johnson’s only mis-
step was to plead an alternative method of execution that
was both adequate under existing precedent and already le-
gal in Missouri, rather than an alternative method of exe-
cution that was not authorized by state law but had been
successfully used in the past elsewhere. Put simply, his
only misstep was failing to predict Bucklew and address it
pre-emptively. He bears no fault for that.
   The Eighth Circuit suggested that its decision in McGe-
hee put Johnson on notice that he could plead an unauthor-
ized method of execution like the firing squad. See 954
F. 3d, at 1103. But McGehee was decided “after Johnson
filed his latest amended complaint,” and thus provided no
advance notice. 954 F. 3d, at 1103. Even setting aside the
timing of the decision, McGehee’s one-sentence comment
that the Eighth Circuit declined to “say that an alternative
method must be authorized by statute,” 854 F. 3d, at 493,
was beside the point for Johnson, who had properly alleged
an alternative method of execution that was both author-
ized by statute and entirely adequate under Eighth Amend-
ment precedent at the time. Only after Bucklew did John-
son need to look beyond Missouri law for an alternative
method of execution. He is entitled to an opportunity to do
                      Cite as: 593 U. S. ____ (2021)                     9

                       SOTOMAYOR, J., dissenting

so, especially because he seeks to allege the very method of
execution that Missouri suggested during oral arguments
in Bucklew.2
   The Eighth Circuit’s invocation of Bucklew’s concern for
fair and expeditious resolutions of claims does not justify its
decision, either. Bucklew did not create an exception to the
Federal Rules of Civil Procedure for method-of-execution
claims. It certainly does not permit courts to ignore poten-
tially meritorious claims for the sake of expediency. Buck-
lew sought only to guard against “attempts to use . . . chal-
lenges as tools to interpose unjustified delay.” 587 U. S., at
___ (slip op., at 30).
   There is no reason to think Johnson sought leave to
amend as a delay tactic. The Eighth Circuit had already
determined that Johnson plausibly alleged that executing
him by lethal injection will cause serious pain. Bucklew
suggested that plaintiffs in exactly this situation should
have little trouble identifying an available alternative. See
id., at ___ (slip op., at 20); id., at ___ (opinion of
KAVANAUGH, J.) (slip op., at 2) (“[A]n inmate who contends
that a particular method of execution is very likely to cause
him severe pain should ordinarily be able to plead some al-
ternative method of execution that would significantly re-
duce the risk of severe pain”). Johnson seeks only to take
Bucklew up on that promise. Denying him leave to amend
his complaint under these circumstances renders this
Court’s words an empty gesture.



——————
  2 This is now the second time that Missouri has opposed an alternative

method of execution that the State itself previously held out as an option.
Johnson’s prior alternative method of execution, nitrogen gas, was the
very method that Missouri’s Legislature had adopted as an alternative
to lethal injection. This litigation strategy calls into question whether
Missouri intends to allow for any alternatives to its lethal injection pro-
tocol, even if pentobarbital will cause constitutionally intolerable pain.
10                 JOHNSON v. PRECYTHE

                   SOTOMAYOR, J., dissenting

                         *     *    *
   Think about what the Eighth Circuit has done in the in-
terest of moving things along more quickly. Johnson has
plausibly pleaded that, if he is executed using pentobarbi-
tal, he will experience pain akin to torture. Those factual
allegations must be accepted as true at this stage of the lit-
igation. Yet despite the risk of severe pain rising to the
level of cruel and unusual punishment, the Eighth Circuit
has ensured that no court will ever review the evidence in
support of Johnson’s Eighth Amendment claim.
   Even if Johnson had full notice that he could have
pleaded the firing squad before Bucklew (which he plainly
did not), his decision to choose a different method of execu-
tion that was also authorized by state law is no reason to
deny him an opportunity to be heard and subject him to the
serious pain he alleges. “There are higher values than en-
suring that executions run on time.”            Id., at ___
(SOTOMAYOR, J., dissenting) (slip op., at 5). The Eighth
Amendment sets forth one: We should not countenance the
infliction of cruel and unusual punishment simply for the
sake of expediency. That is what the Eighth Circuit’s deci-
sion has done. Because this Court chooses to stand idly by,
I respectfully dissent.